DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment / Arguments
The response, filed 07/30/2021, has been entered. Claims 13 and 19 are cancelled. Claims 1-12, 14-18, and 20 are pending. The previous 112b rejections of claims 6, 8, 11, 13, and 18-20 are withdrawn due to amendment or claim cancellation. Applicant’s arguments regarding claims 1-12, 14-18, and 20 have been fully considered and are persuasive. Specifically, as set forth in page 7 of the response, the independent claims have been amended to include the allowable subject matter of claims 13 and 19. Further, applicant has agreed to the examiner’s amendment, included herein, which obviates 112b rejections which would otherwise apply to the claims, as filed on 07/30/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Jones on 08/10/2021.
The application has been amended as follows: 
Claims:
Claim 6. (Currently Amended) The pressure transducer of claim 1, wherein the compensation circuit comprises: 
	a second attenuator connected to the output of the differential pressure sensor assembly; 
electronically controllable attenuator and second attenuator[[s]] are connected in parallel with an output of the pressure transducer.

Claim 7. (Currently Amended) The pressure transducer of claim 6, wherein one or more of the electronically controllable attenuator and the second attenuator[[s]] comprise variable resistors.

Claim 8. (Currently Amended) The pressure transducer of claim 6, wherein the second attenuator comprises: 
	a first resistor connected to the output of the differential pressure sensor assembly; and 
	a second resistor connected to the output of the differential pressure sensor assembly; and wherein the electronically controllable attenuator comprises: 
	a third resistor connected to the output of the absolute pressure sensor assembly; and 
	a fourth resistor connected to the output of the absolute pressure sensor assembly.

Claim 9. (Currently Amended) The pressure transducer of claim 8, wherein one or more of the firstsecond resistors are fixed resistors.

Claim 11. (Currently Amended) The pressure transducer of claim 1, wherein the compensation circuit comprises a second attenuator connected to one or more of the electronically controllable and second attenuators and one or more of the output of the differential pressure sensor assembly and the output of the absolute pressure sensor assembly.

Claim 14, Line 1: changed “pressure transducer of claim 13” to --pressure transducer of claim 1--.

Claim 15, Line 18 (the last line): changed “an output of the absolute pressure sensor” to --the output of the absolute pressure sensor--.

Claim 16. (Currently Amended) The method of claim 15, further comprising attenuating the output of the absolute pressure sensor assembly with the electronically controllable attenuator and subtracting the attenuated output of the absolute pressure sensor 

Claim 18. (Currently Amended) The method of claim 15, wherein providing the compensation circuit of the pressure transducer comprises: 
	
	providing one or more adder circuits, the one or more adder circuits comprising one or more of a differential amplifier and a summing amplifier.

Claim 20. (Currently Amended) The method of claim 15, wherein providing the compensation circuit of the pressure transducer comprises: 
	providing a second attenuator and connecting the second attenuator to the output of the differential pressure sensor assembly; and
	
	connecting outputs of the electronically controllable attenuator and the second attenuator[[s]] in parallel with an output of the pressure transducer.

Allowable Subject Matter
Claims 1-12, 14-18, and 20, as amended above, are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a pressure transducer, comprising: a compensation circuit comprising an electronically controllable attenuator connected to an output of the absolute pressure sensor assembly; and a controller configured to adjust the electronically controllable attenuator based on a measured output of the absolute pressure sensor assembly, in conjunction with the remaining claim limitations.
Regarding claims 2-12 and 14: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 15: The prior art, alone or in combination, fails to anticipate or render obvious a method of compensating differential pressure measurement error in a pressure transducer due to absolute pressure, the method comprising: providing a compensation circuit in communication with the absolute pressure sensor assembly and the differential pressure sensor assembly, the compensation circuit comprising: an electronically controllable attenuator connected to an output of the absolute pressure sensor assembly; and a controller configured to adjust the electronically controllable attenuator based on a measured output of the absolute pressure sensor assembly, in conjunction with the remaining claim limitations.
Regarding claims 16-18 and 20: These claims are allowable due to at least their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856